Citation Nr: 1722886	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1993 to April 1997 and in the United States Coast Guard from February 2003 to February 2007.
The matter of service connection for hypertension is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO). 

The Veteran requested a Travel Board hearing before a member of the Board in his February 2011 Substantive Appeal, but subsequently withdrew that request in June 2011.

In the October 2015 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) for two additional increased rating claims for service-connected right and left knee disabilities. The Board notes that the AOJ complied with the remand instructions and issued a SOC, but the Veteran did not perfect his appeal by filing a Substantive Appeal. Therefore the two additional increased rating claims for service-connected right and left knee disabilities are not before the Board.

In October 2015, the Board also remanded the claim for service connection of hypertension for further development. The Appeals Management Center (AMC) readjudicated the claim in an August 2016 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for hypertension so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his hypertension is the result of his active military service. He asserts that his hypertension developed in 1994, while in service. 

The Board remanded the Veteran's appeal so that a VA examination could be scheduled, and an opinion obtained as to the nature and etiology of the Veteran's claimed hypertension, which was first diagnosed in VA treatment records in 2008.  The examiner was to specifically consider and discuss as necessary the significance of the notations of elevated blood pressure in the Veteran's service treatment records. 

The Veteran underwent a VA examination in July 2016. The examiner opined that the Veteran does not have hypertension, and that his blood pressure only rises when under stress.  The examiner noted that hypertension was less likely than not incurred in or caused by service, as the examiner noted that there was no evidence of hypertension in service. However, as requested by the Board, the examiner did not comment upon what appear to be elevated blood pressure readings recorded during service, to include on February 1995 (130/90, 130/90, 138/94), August 17, 2004 (130/90), June 6, 2005 (142/92), and October 7, 2005 (125/95).  The examiner appears to have relied in large part on the Veteran's own report that he was never told he had hypertension in service.  

Additionally, subsequent post-service VA treatment records show many elevated blood pressure readings, including 139/93 in January 2012, 140/94 in February 2015, 130/91 in March 2015, 138/90 in March 2016, 143/104 and 127/90 in July 2016, and 131/90 in December 2016.  

Moreover, hypertension testing completed on the day of the July 2016 examination showed an average reading of 132/94.  These tests appear to have been completed all on the same day.

VA regulations define hypertension to mean "that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For a diagnosis of hypertension under the regulations, it must be confirmed by readings taken two or more times on at least three different days. Id.
In light of the elevated blood pressures during service, the presence of post-service blood pressure readings of diastolic blood pressure of 90mm. or greater, the May 2008 diagnosis of hypertension, and the results of testing upon examination in 2016, the Board finds that another VA hypertension examination and opinion is necessary. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Updated private and VA treatment records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Schedule the Veteran for a VA examination by a qualified examiner other than the July 2016 VA examiner, to determine the etiology of his claimed hypertension. The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions. All indicated tests and studies should be accomplished and all clinical findings reported in detail.

The VA examiner is requested to specifically address the following: 

(A) Confirm whether the Veteran has a current diagnosis of hypertension.

In rendering this opinion, the examiner should note that, for VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

(B) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to his active military service? 

(C) The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset within one year following the Veteran's discharge from service in February 2007. If so, the examiner should describe the manifestations.

When providing these opinions, the examiner should consider and discuss the Veteran's blood pressure readings documented in his service records, and highlighted above, as well as readings and assessments found in VA and private treatment records. A rationale for all opinions offered should be provided.

3. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




